UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8009


CHAUNCEY DEMETRIUS BENNETT,

                Plaintiff – Appellant,

          v.

KATHLEEN   GREEN,   Warden;   DOUGLAS   MATTHEWS,   Captain;
STEPHEN T. MOYER, Secretary; RICHARD GRAHAM, JR., Warden -
W.C.I.; WAYNE WEBB, Commissioner; LARRY HOGAN, Governor,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-03748-JKB)


Submitted:   April 19, 2016                 Decided:   April 29, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey Demetrius Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chauncey     Demetrius     Bennett   appeals    the    district     court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2) (2012) for failure to state a claim.                       We

have     reviewed    the     record   and     find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Bennett v. Green, No. 1:15-cv-03748-JKB (D. Md. Dec. 15,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented      in   the   materials

before    this    court    and   argument   would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                        2